Citation Nr: 1720842	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-06 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to the service-connected migraine headaches.  

2.  Entitlement to service connection for a stroke (also claimed as transient ischemic attack (TIA)) to include as secondary to the service-connected migraine headaches. 

3.  Entitlement to service connection for an acquired psychiatric disorder to include anxiety and depression to include as secondary to the service-connected migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The appellant had active service in the U.S Air Force from January 2001 to March 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2016, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Although the Veteran initially filed a claim for entitlement to service connection for anxiety disorder, the Board has characterized the issue as entitlement to service connection for an acquired psychiatric disability to include any and all psychiatric diagnoses shown in the claims file.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on her part, is required.





REMAND

The Veteran appeals the denial of service connection for hypertension, a stroke (also claimed as transient ischemic attack) and an acquired psychiatric disorder to include anxiety and depression.  She is service-connected for migraine headaches.  

The Board first observes that, at the October 2016 hearing, the Veteran identified records in the possession of a federal agency which may be pertinent to her appeal.  She reports psychiatric treatment at Maxwell Air Force Base in 2003.  Mental health treatment records may be separately maintained and may require a specific request.  See M21-1MR, part III.subpart iii.2.A.1.a.  Additionally, the Veteran reports post-service psychiatric treatment at Eglin Air Force Base in approximately 2005.  As such, this appeal must be remanded to obtain these pertinent records.

The Veteran has been diagnosed with hypertension.  Essentially, she argues that her hypertension is secondary to her service-connected migraine headaches.  She reports elevated blood pressure readings during migraine headache episodes.

With regard to her claim for an acquired psychiatric disorder, the Veteran reports that she was treated in service for panic attacks in 2003 following the loss of her baby.  She said she was told that she was depressed and was put on medication at that time.  She reported seeing a psychiatrist again in service in 2005.  Post service treatment records shows diagnoses of anxiety and major depressive disorder.  The Veteran indicates that her current psychiatric problems are directly related to service.  Alternatively, she argues that her disability is secondary to her service connected migraine headaches.  

Lastly, the Veteran seeks service connection for a stroke also claimed as transient ischemic attack.  Private treatments records in 2007 show an assessment of intracranial atherosclerosis and possible TIAs.  The Veteran was diagnosed with possible stroke in August 2008.  The August 2009 VA examiner, however, found that there was no objective evidence of stroke, MRA/major intracranial arterial stenosis or occlusion.  Private treatment records in 2011 from Dr. S show a past medical history/diagnosis of unspecified transient cerebral ischemia.  Essentially, the Veteran argues that she had a stroke/TIA which is secondary to her service connected migraine headaches.  

A review of the record discloses that the Veteran has not been afforded a VA examination in relation to her claims for service connection for hypertension and an acquired psychiatric disorder to include anxiety and depression.  The Board also notes that an examination is warranted regarding the claim for a stroke and/or transient ischemic attack as the record shows there is conflicting medical evidence on this matter that needs to be resolved.  In light of the lay statements and objective evidence of record, the Board finds that a remand is warranted to obtain a medical examination and opinion.  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i).  On remand, ongoing VA records should also be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain psychiatric treatment records at Maxwell Air Force Base in 2003, see M21-1MR, part III.subpart iii.2.A.1.a, as well as all available medical records from Eglin Air Force Base since service discharge.

2.  Obtain and associate with the record any outstanding VA outpatient treatment records since 2009.

3.  Schedule the Veteran for a VA examination to determine if she has hypertension that is related to service and/or is related to her service-connected migraine headaches.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's hypertension had its onset in service or was caused by service; or whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's hypertension was caused and/or aggravated beyond the normal progress of the disorder by the service-connected migraine headaches.  

In providing this opinion, the examiner is requested to consider the Veteran's report of increased blood pressures while experiencing migraine headaches.  A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.

4.  Schedule the Veteran for a VA examination to determine if she has residuals of a stroke/TIA or any similar disability that is related to service and/or her service-connected migraine headaches.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review. 

The examiner is requested to identify the etiology of her complaints of episodes of facial and bodily numbness which required a hospitalization to investigate stroke/TIA. 

For any etiology other than migraine headaches, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's disability had its onset in service or was caused by service or whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's disability was caused and/or aggravated beyond the normal progress of the disorder by the service-connected migraine headaches and/or hypertension.  A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.  The examiner must also comment upon the conflicting evidence regarding whether the Veteran had a stroke/TIA to include addressing the private treatment records showing a history of possible stroke/TIA and the 2011 diagnosis of unspecified transient cerebral ischemia.  

5.  Schedule the Veteran for a VA examination to determine if she has an acquired psychiatric disorder that is related to service and/or related to her service connected migraine headaches.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's acquired psychiatric disorder had its onset in service or was caused by service; or whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's disability was caused and/or aggravated beyond the normal progress of the disorder by the service-connected migraine headaches.  

In so doing, the examiner should consider the Veteran's report of psychiatric treatment in service with prescribed medications after an anxiety attack due to loss of a child.  A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.

6.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

